Case 8:21-cv-00839-SDM-AAS Document 55 Filed 05/19/21 Page 1 of 4 PageID 2570




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 STATE OF FLORIDA,

                 Plaintiff

                    v.                         Case No. 8:21-cv-839-SDM-AAS

 XAVIER BECERRA, Secretary of the
 Dep’t of Health and Human Services,
 et al.,
                Defendants.



JOINT MOTION TO BE EXCUSED FROM REQUIREMENT THAT PARTIES
    WITH FULL SETTLEMENT AUTHORITY ATTEND MEDIATION

      Plaintiff and Defendants respectfully request that they be excused from the

requirement that parties with full settlement authority attend mediation. The

mediation Order provides that, “Absent leave of court, which is granted only in an

extraordinary circumstance, each attorney acting as lead counsel, each party (or the

designated representative with full authority to settle), and any necessary insurance

carrier representative must attend the mediation . . . .” ECF No. 51.

      Courts typically recognize that Government entities (like both Plaintiff and

Defendants here) are in a special category when it comes to mediation because of the

Government’s need for centralized decision-making and because it is a party to a far

greater number of cases on a nationwide basis than even the most litigious private

entity. See, e.g., Mayfaire v. United States, No. 18-CV-61643, 2019 WL 8810372, at *1

                                           1
Case 8:21-cv-00839-SDM-AAS Document 55 Filed 05/19/21 Page 2 of 4 PageID 2571




(S.D. Fla. Apr. 26, 2019) (citing In re Stone, 986 F.2d 898, 904 (5th Cir. 1993) (finding

district court abused its discretion by requiring in-person attendance by ultimate

decision-making authority for the Government)). And the advisory committee notes

explain that a person with “on-the-spot settlement authority” should not be required

at settlement conferences “in litigation in which governmental agencies or large

amounts of money are involved.” Fed. R. Civ. P. 16(c), advisory committee’s note to

1993 amendment. Instead, “the most that should be expected is access to a person

who would have a major role in submitting a recommendation to the body or board

with ultimate decision-making responsibility.” Id.

       Here, it is not practicable for the parties to bring representatives with full

settlement authority. The parties anticipate that counsel will attend the mediation,

with the expectation that counsel are knowledgeable about the case and have

authority to negotiate in good faith with the intention of recommending a settlement

if appropriate to the responsible Government officials. If a settlement in principle is

reached, additional formal approvals by appropriate officials will be needed for all

parties.

Dated: May 19, 2021                       Respectfully submitted,

                                          BRIAN D. NETTER
                                          Deputy Assistant Attorney General

                                          ERIC BECKENHAUER
                                          Assistant Branch Director
                                          Federal Programs Branch, Civil Division

                                          s/ Amy E. Powell____
                                          AMY ELIZABETH POWELL
                                             2
Case 8:21-cv-00839-SDM-AAS Document 55 Filed 05/19/21 Page 3 of 4 PageID 2572




                                   Senior Trial Counsel
                                   Federal Programs Branch
                                   Civil Division, Department of Justice
                                   150 Fayetteville St, Suite 2100
                                   Raleigh, NC 27601
                                   Phone: 919-856-4013
                                   Email: amy.powell@usdoj.gov

                                   /s/Liam C. Holland
                                   LIAM C. HOLLAND
                                   Trial Attorney
                                   Federal Programs Branch
                                   Civil Division, Department of Justice
                                   1100 L. Street, NW
                                   Washington, DC 20530
                                   Phone: 202-514-4964
                                   Email: Liam.C.Holland@usdoj.gov

                                   Counsel for Defendants




                                      3
Case 8:21-cv-00839-SDM-AAS Document 55 Filed 05/19/21 Page 4 of 4 PageID 2573




                                   Ashley Moody
                                   ATTORNEY GENERAL

                                   John Guard
                                   CHIEF DEPUTY ATTORNEY GENERAL

                                   /s/ James H. Percival
                                   James H. Percival* (FBN 1016188)
                                   CHIEF DEPUTY SOLICITOR GENERAL
                                   *Lead Counsel

                                   Jason H. Hilborn (FBN 1008829)
                                   ASSISTANT SOLICITOR GENERAL

                                   Anita Patel (FBN 70214)
                                   SENIOR ASSISTANT ATTORNEY GENERAL

                                   Office of the Attorney General
                                   The Capitol, PL-01
                                   Tallahassee, Florida 32399-1050
                                   (850) 414-3300
                                   (850) 410-2672 (fax)
                                   james.percival@myfloridalegal.com
                                   jason.hilborn@myfloridalegal.com

                                  Counsel for the State of Florida




                                      4
